DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 03/24/2021, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
Status of Claims
Applicant's amendment of claim 1 in “Claims” filed on 02/22/2021 with the “Request for Continued Examination (RCE)” filed on 03/24/2021, have been acknowledged and entered by Examiner.
This office action considers claims 1-20 pending for prosecution, where claims 11-20 have been withdrawn from consideration, and claims 1-10 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
i. Claims Cancellation: This application is in condition for allowance except for the presence of claims 11-20, non-elected claims without traverse in “Response to Election / Restriction Filed” filed on 05/26/2020.  Accordingly, claims 11-20 have been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 1-10 presented for examination.

Reason for Allowances
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “the contact layer resides over the BEOL portion, the first active section resides over the contact layer, and the isolation portion resides over the contact layer and covers sides and a top surface of the first active section, such that a combination of the contact layer and the isolation portion fully encapsulates the first active section; and the plurality of bump structures are formed at a bottom surface of the BEOL portion and attached to the top surface of the device substrate, wherein the plurality of bump structures are electrically coupled to the FEOL portion via certain ones of the plurality of connecting layers; a first mold compound residing over the top surface of the device substrate, surrounding the thinned device die, and extending vertically beyond the thinned device die to define an opening over the thinned device die and within the first mold compound, wherein the first mold compound is not formed over the thinned device, and the isolation portion of the thinned device die is at the bottom of the opening; and a second mold compound substantially filling the opening and in contact with the isolation portion”, as recited in Claim 1, in combination with the remaining limitations of the claims				
Claims 2-10, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Costa et al. (US 20160100489 A1; hereinafter Costa ‘489) “METHOD FOR MANUFACTURING AN INTEGRATED CIRCUIT PACKAGE”.
Leobandung (US 20190043812 A1; hereinafter Leobandung) “INTERCHIP BACKSIDE CONNECTION”.	
Costa et al. (US 20150255368 A1; hereinafter Costa ‘368) “SILICON-ON-PLASTIC SEMICONDUCTOR DEVICE WITH INTERFACIAL ADHESION LAYER”.
Jung et al. (US 20140327150 A1; hereinafter Jung) “SEMICONDUCTOR PACKAGES, METHODS OF MANUFACTURING THE SAME, AND SEMICONDUCTOR PACKAGE STRUCTURES INCLUDING THE SAME”.
Prior Art Costa ‘489 teaches an integrated circuit (IC) package ([Abstract]), wherein (Fig. 1+; [0025+]) a printed circuit board is provided with semiconductor die. The semiconductor die includes a Back-End-of-Line (BEOL) region, a Front-End-of-Line (FEOL) region, and a semiconductor handle such that the BEOL region, the FEOL region, and the semiconductor handle are stacked. A first polymer layer is provided over the printed circuit board so as to cover the semiconductor die. The semiconductor handle of the semiconductor die is exposed through the first polymer layer and removed. A second polymer layer is then provided so that the BEOL region, the FEOL region, and at least a portion of the second polymer layer are stacked. The second polymer layer may be provided to have high thermal conductivity and electric isolation properties thereby providing advantageous package characteristics. But, Prior Art Costa ‘489 does not expressly teach the contact layer resides over the BEOL portion, the first active section resides over the contact layer, and the isolation portion resides over the contact layer and covers sides and a top surface of the first active section, such that a combination of the contact layer and the isolation portion fully encapsulates the first active section; and the plurality of bump structures are formed at a bottom surface of the BEOL portion and attached to the top surface of the device substrate, wherein the plurality of bump structures are electrically coupled to the FEOL portion via certain ones of the plurality of connecting layers; a first mold compound residing over the top surface of the device substrate, surrounding the thinned device die, and extending vertically beyond the thinned device die to define an opening over the thinned device die and within the first mold compound, wherein the first mold compound is not formed over the thinned device, and the isolation portion of the thinned device die is at the bottom of the opening; and a second mold compound substantially filling the opening and in contact with the isolation portion (claim 1).
Prior Art Leobandung teaches a multi-chip module structure (MCM) ([Abstract]), wherein (Fig. 1+; [0019+]) a plurality of semiconductor chips having a front side mounted by a controlled collapse chip connection (C4) on a packaging substrate, wherein each semiconductor chip of the plurality of semiconductor chips further comprises a plurality of through-substrate vias located at a backside of each semiconductor chip of the plurality of semiconductor chips; a plurality of wire bonds interconnecting each semiconductor chip of the plurality of semiconductor chips and located at the backside of each semiconductor chip of the plurality of semiconductor chips; a heat sink located above a gap containing the plurality of wire bonds; and a cooling element located on a surface of the heat sink. But, Prior Art Leobandung does not expressly teach the contact layer resides over the BEOL portion, the first active section resides over the contact layer, and the isolation portion resides over the contact layer and covers sides and a top surface of the first active section, such that a combination of the contact layer and the isolation portion fully encapsulates the first active section; and the plurality of bump structures are formed at a bottom surface of the BEOL portion and attached to the top surface of the device substrate, wherein the plurality of bump structures are electrically coupled to the FEOL portion via certain ones of the plurality of connecting layers; a first mold compound residing over the top surface of the device substrate, surrounding the thinned device die, and extending vertically beyond the thinned device die to define an opening over the thinned device die and within the first mold compound, wherein the first mold compound is not formed over the thinned device, and the isolation portion of the thinned device die is at the bottom of the opening; and a second mold compound substantially filling the opening and in contact with the isolation portion (claim 1).
Prior Art Costa ‘368 teaches semiconductor device ([Abstract]), wherein (Fig. 1+; [0040+]) a semiconductor stack structure interfaced with a relatively low-resistivity silicon wafer handle, and includes a buried oxide (BOX) layer, a field oxide layer, and a device layer containing at least a portion of an NFET, with a gate, a source metal conductor couples a source contact with a source flipchip bump, and a drain metal conductor couples a drain contact 30 with a drain flipchip bump. An interlayer dielectric (ILD) protects the gate 20 and supports the source flipchip bump and the drain flipchip bump. But, Prior Art Costa ‘368 does not expressly teach the contact layer resides over the BEOL portion, the first active section resides over the contact layer, and the isolation portion resides over the contact layer and covers sides and a top surface of the first active section, such that a combination of the contact layer and the isolation portion fully encapsulates the first active section; and the plurality of bump structures are formed at a bottom surface of the BEOL portion and attached to the top surface of the device substrate, wherein the plurality of bump structures are electrically coupled to the FEOL portion via certain ones of the plurality of connecting layers; a first mold compound residing over the top surface of the device substrate, surrounding the thinned device die, and extending vertically beyond the thinned device die to define an opening over the thinned device die and within the first mold compound, wherein the first mold compound is not formed over the thinned device, and the isolation portion of the thinned device die is at the bottom of the opening; and a second mold compound substantially filling the opening and in contact with the isolation portion (claim 1).
Prior Art Jung teaches a semiconductor device ([Abstract]), wherein (Fig.1+ [0083+]) a substrate including a first surface and a second surface opposite to each other, a through-via electrode extending through the substrate. The through-via electrode has an interconnection metal layer and a barrier metal layer surrounding a side surface of the interconnection metal layer. One end of the through-via electrode protrudes above the second surface. A spacer insulating layer may be provided on an outer sidewall of the through-via electrode. A through-via electrode pad is connected to the through-via electrode and extends on the spacer insulating layer substantially parallel to the second surface. But, Prior Art Jung does not expressly teach the contact layer resides over the BEOL portion, the first active section resides over the contact layer, and the isolation portion resides over the contact layer and covers sides and a top surface of the first active section, such that a combination of the contact layer and the isolation portion fully encapsulates the first active section; and the plurality of bump structures are formed at a bottom surface of the BEOL portion and attached to the top surface of the device substrate, wherein the plurality of bump structures are electrically coupled to the FEOL portion via certain ones of the plurality of connecting layers; a first mold compound residing over the top surface of the device substrate, surrounding the thinned device die, and extending vertically beyond the thinned device die to define an opening over the thinned device die and within the first mold compound, wherein the first mold compound is not formed over the thinned device, and the isolation portion of the thinned device die is at the bottom of the opening; and a second mold compound substantially filling the opening and in contact with the isolation portion (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898